 


110 HR 1688 IH: All Healthy Children Act of 2007
U.S. House of Representatives
2007-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1688 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2007 
Mr. Scott of Virginia introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Social Security Act to provide health insurance coverage for children and pregnant women throughout the United States by combining the children and pregnant woman health coverage under Medicaid and SCHIP into a new All Healthy Children Program, and for other purposes. 
 
 
1.Short title; table of contents; findings; purpose 
(a)Short titleThis Act may be cited as the All Healthy Children Act of 2007. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents; findings; purpose. 
Sec. 2. Creation of new title XXII of the Social Security Act.
 
Title XXII—All Healthy Children Program 
Sec. 2201. All Healthy Children Program. 
Sec. 2202. General contents of State all healthy children plan; eligibility; enrollment. 
Sec. 2203. Benefits; premiums; cost-sharing; provider payment rates. 
Sec. 2204. Payments to States. 
Sec. 2205. Application of SCHIP, medicaid and related SSA provisions; waivers; administration. 
Sec. 2206. Definitions. 
Sec. 2207. Effective dates; transition. 
Sec. 3. Commission on Children’s Health Coverage.  
(c)FindingsCongress finds the following: 
(1)More than nine million children in the United States—one in nine—have no health insurance coverage. 
(2)Every 46 seconds, another baby is born uninsured in the United States. 
(3)Existing health care programs for low-income children vary widely, with different standards for eligibility, cost sharing, and benefits in each of the 50 States and the District of Columbia. 
(4)The majority of uninsured children are eligible for coverage under Medicaid or the State Children’s Health Insurance Program (SCHIP), but are not enrolled in existing programs because of different eligibility and enrollment barriers that make it difficult to obtain or keep coverage. 
(5)Millions more children are underinsured or at risk of losing coverage if their parents change jobs or more employers drop family coverage. 
(6)Uninsured children are almost 12 times as likely as insured children to have an untreated medical need and are four times as likely as insured children to have an unmet dental need. 
(7)Uninsured children are more than five times as likely as insured children to have gone more than two years without a doctor visit. 
(8)The majority of uninsured children live in two-parent households and almost 90 percent live in families where at least one parent works. 
(9)An estimated two-thirds of children and adolescents with mental health needs are not getting the care they need and only one in five children with serious emotional disturbances receives specialized treatment. 
(10)It costs less to provide health insurance coverage to children than to any other group of people. 
(11)Increases in private health insurance costs are dramatically outpacing increases in wages. 
(12)The United States spending on health care per person is more than twice the average spent in industrialized countries, yet the United States ranks near the bottom among those countries in infant mortality rates. 
(13)Children enrolled in a health coverage program experienced significant improvements in health after just one year and significant decreases of limitations in their daily activities. 
(14)Enrollment in health insurance has been associated with improvements in school. 
(15)When juvenile offenders arrested for minor offenses had access to intensive and coordinated mental health services, more than a third fewer were re-arrested the following year, compared to those who only had access to basic mental health services. 
(d)PurposeIt is the purpose of this Act to simplify and consolidate children’s health coverage under Medicaid and SCHIP into a single program that guarantees children in all 50 States and the District of Columbia all medically necessary services. 
2.Creation of new title XXII of the Social Security Act 
(a)In generalThe Social Security Act is amended by adding at the end the following new title: 
 
XXIIAll Healthy Children Program 
2201.All Healthy Children Program 
(a)In generalThere is established under this title a State-operated program receiving Federal financial assistance to provide comprehensive health coverage for children and pregnant and post-partum women in place of benefits previously provided for children and pregnant and post-partum women under the Medicaid program under title XIX and the State Children’s Health Insurance Program under title XXI. 
(b)State All Healthy Children Plan RequiredA State is not eligible for payment under section 2204 unless the State has submitted to the Secretary under section 2202 a plan that— 
(1)sets forth how the State intends to use the funds provided under this title to provide all healthy children assistance to uninsured children and pregnant women consistent with the provisions of this title, and 
(2)has been approved under section 2202. 
(c)State and individual entitlementThis title constitutes budget authority in advance of appropriations Acts and represents the obligation of the Federal Government to provide for the payment to States of amounts provided under section 2204. Each individual who is an all healthy children eligible individual and who qualifies for benefits under this title has an entitlement to such benefits in accordance with this title. 
(d)Private right of action 
(1)In generalAny person aggrieved by a violation of this title or a failure of an individual or entity, including a State or Federal agency, to comply with the provisions of this title, including any regulation promulgated pursuant to this title, may bring a civil action in any Federal district court, regardless of amount in controversy, or State court of competent jurisdiction to enforce such person’s rights. 
(2)No exclusion of other remediesThe availability of a private right of action under this subsection shall not be construed to preclude the ability of any person aggrieved to obtain relief for a violation of this title or a failure of an individual or entity to comply with the provision of this title, or any regulations promulgated pursuant to this title, under any other applicable statute or other basis for relief. 
(3)ReliefIn an action under this subsection, the court may award all relief allowed by law, including but not limited to compensatory and exemplary damages and injunctive relief, and attorneys’ fees and court costs. 
(4)Person aggrieved definedIn this subsection, the term person aggrieved includes a child or individual entitled to benefits under this title, the parent or guardian of such child, a provider of services to children or other individuals entitled to such benefits, or an association or other entity whose mission is to ensure that children or pregnant and post-partum women receive adequate health care services. 
(e)Effective dateNo State is eligible for payments under section 2204 for all healthy children assistance for coverage provided for periods beginning before October 1, 2008. 
2202.General contents of State all healthy children plan; eligibility; enrollment 
(a)General contentsA State all healthy children plan shall include a description, consistent with the requirements of this title, of— 
(1)the all healthy children assistance provided under the plan for all healthy children eligible individuals, including the proposed methods of delivery and utilization control systems; 
(2)eligibility standards consistent with subsection (b); 
(3)enrollment and outreach activities consistent with subsection (c); and 
(4)methods (including monitoring) used— 
(A)to assure the quality and appropriateness of care, particularly with respect to pre-natal care, well-baby care, well-child care, and immunizations provided under the plan, and 
(B)to assure access to all medically necessary health care services, including emergency services. 
(b)Eligibility standards and methodology 
(1)In generalThe all healthy children plan for a State shall provide that all of the following are all healthy children eligible individuals if they are residents: 
(A)Full subsidy individuals 
(i)All children under age 19 whose family income does not exceed 300 percent of the poverty line (as defined in section 2110(c)(5)). 
(ii)All pregnant and post-partum women whose family income does not exceed 300 percent of the poverty line. 
(iii)All children under age 19 and pregnant and post-partum women who would have qualified for medical assistance under title XIX (as applied in the State as of October 1, 2005). 
(iv)All children who are meet the requirements of subparagraphs (A) and (B) of section 1905(w)(1) (relating to independent foster care adolescents). 
(B)Transitional assistanceAn individual who loses eligibility as an individual described in subparagraph (A) because of an increase in family income, but only during the 3-month period beginning with the first month in which such eligibility is lost. Cost-sharing for transition coverage may not exceed the amounts the State plan charged for such individual before receiving transitional assistance. 
(C)Buy-in eligible individualsIndividuals who, but for the amount of family income, would be an individual described in subparagraph (A) and who are not described in subparagraph (B) if they meet such terms and conditions as the Secretary determines appropriate. 
(2)Residency requirementFor purposes of this title, an individual is a resident of a State if the individual is present in the State with intent to remain, and includes any individual who would be treated as such a resident under title XIX (as in effect as of January 1, 2007). 
(3)Post-partum woman definedIn this title, the term post-partum woman means a woman during the period beginning on the date of completion of pregnancy and ending on the last day of the first month that ends at least 60 days after such date. 
(4)Income methodologyThe methodology for determining income under a State all healthy children plan shall not be more restrictive than the income methodology described in section 1931(b)(1)(B), to the extent such methodology is consistent with the requirements of section 1902(a)(17). 
(5)No asset testThe State plan may not impose any asset or resource test for eligibility. 
(6)ConstructionNothing in this title shall be construed as preventing a State from covering individuals (such as individuals who are 19 or 20 years of age) who are not all healthy children eligible individuals under title XIX. 
(7)Exclusion of public benefit definitionThe benefits provided under this title shall not be deemed to constitute a Federal or State public benefit within the meaning of title IV of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (Public Law 104–193) nor shall any documentation of citizenship be required for the purpose of securing benefits under this title. 
(8)Special rules for territoriesIn the case of States that are not one of the 50 states or the District of Columbia, the Secretary may, by regulation, adjust the income eligibility levels set forth in this title, taking into account factors such as average income, costs of living, and availability of health care coverage in a manner that assures equitable access to health coverage for children and pregnant and post-partum women residing in such States. 
(c)Enrollment 
(1)Streamlined enrollment systemEach State plan shall provide for a system of streamlined enrollment that includes the following (as specified by the Secretary): 
(A)A simple, short application form translated into multiple languages. 
(B)Applicant self-attestation of eligibility, subject to verification, random audits, or both. 
(C)The option for applications to be submitted in-person, on-line, by mail, or as part of applications for other programs. 
(D)Automatic enrollment, as provided under paragraph (2). 
(E)12-month continuous eligibility for children. 
(F)Presumptive eligibility during an interim period of coverage for individuals who appear to qualify for assistance under this title, on the basis of preliminary information. 
(G)A determination of continued eligibility at the end of an individual’s eligibility period, based on all data available to the State. If such determination cannot be made, the individual or family shall be contacted for additional information, but only to the extent such information is not available to State officials from other sources. The family shall be notified of all determinations and findings and given an opportunity to contest and appeal them. An individual’s eligibility shall continue until the redetermination process is complete. 
(2)Automatic enrollment procedures 
(A)In generalThe automatic enrollment procedures under this paragraph shall include enrollment of any all healthy children eligible individual at the following points, unless the individual (or parent or guardian on the individual’s behalf) affirmatively declines such enrollment: 
(i)Unless the individual otherwise establishes enrollment in health benefits plan or coverage, at the point of a final determination— 
(I)of individual’s eligibility to participate in any federally-funded, means-tested program, regardless of any differences between the program’s eligibility or income methodology and those otherwise used under this title, or 
(II)that, based on the income determinations made as part of such eligibility determination, the individual is eligible to participate under this title. 
(ii)Birth of a child in the United States. 
(iii)Assignment of a social security account number for a child. 
(iv)A visit with any health care provider eligible to participate in the program established under this title. 
(v)Enrollment in any public elementary or secondary school within the State or any other elementary or secondary school subject to mandatory immunization requirements. 
(vi)Enrollment in a publicly-subsidized child care program. 
(vii)Upon discharge of a child from a public institution or other institution where the child has been confined. 
(viii)Such other points of enrollment as the State or Secretary may establish. For purposes of this subparagraph, the term federally-funded, means-tested program includes the National School Lunch Program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), the Food Stamp Program under the Food Stamp Act of 1977, the special supplemental nutrition program for women, infants, and children (WIC) under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), subsidized child care under the Child Care Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.), programs carried out under the Head Start Act (42 U.S.C. 9831 et seq.), and other means-tested programs designated by the Secretary.
(B)Operation of automatic enrollment 
(i)In generalIn the case of automatic enrollment under subparagraph (A)— 
(I)the enrolled individual (or parents or guardians of such individual) shall be advised of the level of premiums and cost-sharing applicable consistent with section 2203 and the fact that enrollment is conditioned upon payment of any applicable premiums; and 
(II)the failure to pay any initial applicable premiums shall be treated as an affirmative rejection of coverage. 
(ii)NoticeThe State plan shall implement effective procedures, consistent with the Secretary’s guidelines, for ensuring that— 
(I)auto-enrolled individuals (or their parents or guardians) understand their right to decline the coverage made available through auto-enrollment; and 
(II)after enrollment, they receive confirmation of coverage and information on benefits. 
(iii)Equal treatmentA State plan shall implement effective procedures to ensure that individuals covered through auto-enrollment do not receive fewer services, on average, than do similar individuals enrolled through other means. 
(iv)Information sharingEach State shall develop the information technology infrastructure needed for automated transmission and analysis of data involving means-tested programs referred to in subparagraph (A) and other sources of data pertinent to eligibility under this title, including State and Federal income tax records and information contained in the National Directory of New Hires. Consistent with standards developed by the Secretary, the State shall implement effective safeguards that protect the confidentiality of such data and limit its use to the effective administration of this title, including an identification of potentially eligible individuals not enrolled in the State plan as well as eligibility verification. 
(3)OutreachEach State plan shall provide for a system for culturally and linguistically competent outreach to families of potentially eligible individuals, which shall— 
(A)be fully accessible to those whose ability to communicate is affected by disability; and 
(B)incorporate proactive communication (via telephone or in-person visits) to such families, consumer education, a preliminary or final eligibility determination, and enrollment completed within a single encounter, whenever possible, and proactive follow-up, when necessary. 
(d)Avoiding crowd-out and coordination with other health coverage programs 
(1)In generalThe State plan shall include a description of procedures, consistent with this subsection, to be used to ensure— 
(A)that benefits provided under the State all healthy children plan do not substitute for coverage under group health plans; 
(B)the provision of all healthy children assistance to all healthy children eligible individuals in the State who are Indians (as defined in section 4(c) of the Indian Health Care Improvement Act, 25 U.S.C. 1603(c)); and 
(C)coordination with other public and private programs providing creditable coverage for low-income children and pregnant women. 
(2)Group health plan coverage permittedNotwithstanding paragraph (1)(A), a State plan may not deny enrollment under this title in the case of any of the following individuals or circumstances: 
(A)The individual would have qualified for medical assistance under title XIX under State law as in effect on October 1, 2005. 
(B)The individual has family income that does not exceed 150 percent of the poverty line. 
(C)The individual’s enrollment under a group health plan— 
(i)ended more than four months before applying for enrollment under this title; or 
(ii)was involuntarily terminated because of the death of a parent, job loss, or other circumstance. 
(D)Other than for the subsidies described in section 2203(b)(2)(B) (in the case of all healthy children eligible individuals with family income that exceeds 300 percent of the poverty line), the failure of a parent or other individual (other than the enrollee) to enroll the all healthy children eligible individual in an available group health plan. 
(3)Supplemental coverage 
(A)In generalIn the case of an all healthy children eligible individual who is enrolled in a group health plan, the State plan— 
(i)must provide full supplemental coverage (described in subparagraph (B)) if— 
(I)the individual would have qualified for supplemental coverage under title XIX under State law as in effect on October 1, 2005; or 
(II)the individual is disabled (as defined for purposes of the supplemental security income program under title XVI); and 
(ii)may provide some or all of such coverage to other healthy children eligible individuals (or to reasonable classifications of such individuals, as specified under the State plan). 
(B)Full supplemental coverage describedFull supplemental coverage described in this subparagraph includes the following: 
(i)Benefits covered by the State plan that are outside the scope of benefits offered under the group health plan. 
(ii)Reimbursement of families’ premium payments under the group health plan for all healthy children eligible individuals so that costs do not exceed levels otherwise permitted by the State plan. 
(iii)Coverage of out-of-pocket costs incurred under the group health plan where such coverage prevents those costs from exceeding the levels otherwise permitted under the State plan. 
(e)Assistance for children who age out of assistanceThe State plan shall provide assistance in obtaining health benefits to individuals who lose eligibility under this title because of age. 
(f)Emergency coverageWhen an all healthy children eligible individual enrolled in a State plan in one State moves to another State because of natural disaster or other reasons, the individual shall receive immediate and automatic presumptive eligibility under this title in the State to which the individual moves. 
2203.Benefits; premiums; cost-sharing; provider payment rates 
(a)Benefits 
(1)In generalThe all healthy children assistance under this title shall include benefits for all medically necessary health care, including early and periodic screening, diagnostic, and treatment services (as defined in section 1905(r)) consistent with the requirements of section 1902(a)(43). 
(2)Benefit protectionsThe State plan shall provide for all benefit protections for all healthy children eligible individuals that would otherwise have applied under title XIX if such individuals were entitled to medical assistance under such title, including the application of no preexisting exclusion. 
(b)PremiumsSubject to subsection (d)— 
(1)No premium for lower-income individualsFor all healthy children eligible individuals described in subparagraph (A) or (B) of section 2202(b)(1), there shall be no premium imposed for coverage under this title. 
(2)Required premiums for buy-in eligible individuals 
(A)In generalExcept as provided in this paragraph, in the case of all healthy children eligible individuals described in section 2202(b)(1)(C), the premium for coverage under this title shall be such premium (as estimated under a methodology specified by the Secretary) as is equal to the full average per capita cost of benefits for children (or pregnant women, as the case may be) under the State all healthy children plan. 
(B)Provision of premium subsidy 
(i)In generalSubject to clause (ii), in no case shall the premium for coverage under this title exceed (taking into account any private coverage in which the individual is enrolled as well as supplemental coverage purchased under this title)— 
(I)7.5 percent of the family income; or 
(II)in the case of multiple eligible individuals within the same family, 15 percent of family income. 
(ii)LimitationClause (i) shall not apply for a healthy child eligible individual in a family if— 
(I)the individual could be covered under a group health plan for which the employer (or other plan sponsor) provides for payment of at least 50 percent of the premium for coverage of such individual; and 
(II)the individual is not so covered because of a rejection of such coverage option. 
(C)Optional subsidiesA State plan may reduce premiums otherwise imposed for reasonable classifications of all healthy children eligible individuals described in section 2202(b)(1)(C). Such classifications may include— 
(i)individuals with family income within specific income ranges; 
(ii)individuals with special health care needs; and 
(iii)individuals who could have qualified for medical assistance under an optional eligibility category under title XIX (as in effect as of January 1, 2007). 
(3)Premium payments 
(A)In generalThe State all healthy children plan shall provide effective measures, consistent with standards established by the Secretary, to make premium payment simple and convenient to parents (or other payers) and to preserve continuity of coverage. Such measures shall include— 
(i)discounts to encourage the payment of quarterly or annual premiums in advance; 
(ii)options to make premium payments automatically by credit card, debit account payments, electronic fund transfers, payroll withholding, or otherwise; and 
(iii)payment opportunities at multiple, convenient community locations. 
(B)Promoting continuity of coverageIn the case of all healthy children eligible individuals for whom premium payments are required under the State plan, the plan shall have effective procedures to prevent premium non-payment from interrupting continuity of coverage. If there is a default on premium payments, the State plan shall provide reasonable opportunities to cure such default, including at least a 60-day period, following notice of default, during which overdue premium payments may be made without interrupting coverage or incurring interest charges, late fees, or other costs. 
(c)Cost-sharing 
(1)LimitationsSubject to subsection (d), for all healthy children eligible individuals with a family income that— 
(A)does not exceed 200 percent of the poverty line, there shall be no out-of-pocket cost-sharing imposed; 
(B)does exceed 200 percent, but does not exceed 300 percent, of the poverty line, only nominal out-of-pocket cost-sharing may be imposed; or 
(C)exceeds 300 percent of the poverty line, out-of-pocket cost-sharing charged may not exceed levels the Secretary finds to be consistent with charges under employer-based health insurance for the majority of employees enrolled in such coverage nationally. In no case shall a child described in subparagraph (A) or (B) of section 2202(b)(1) be denied services under this title because of failure to pay out-of-pocket cost-sharing.
(2)WaiverA state may elect to waive or reduce out-of-pocket cost-sharing otherwise authorized under this subsection. 
(d)Limitations on out-of-pocket costs 
(1)Current medicaidFor each all healthy children eligible individual, premiums and out-of-pocket cost-sharing may not exceed the levels that would have been charged for that individual under State Medicaid and SCHIP law as of October 1, 2005, updated in a manner specified by the Secretary based on changes, after that date, to average earnings among families with incomes that do not exceed 200 percent of the poverty line. 
(2)AffordabilityThe State plan shall provide effective measures, consistent with standards established by the Secretary, to further limit out-of-pocket cost-sharing (taking into account both premiums and cost-sharing) of all healthy children eligible individuals to affordable levels, for both individual health care services and total family costs. Such measures may include coding of each individual’s enrollment card. Such measures may not include a requirement that households track incurred costs. 
(e)Choice of plansTo the extent feasible, a State plan must provide, insofar as the plan provides for benefits through enrollment in a health benefits plan, for each enrollee to have a choice of at least two health plan options, consistent with the requirements of section 1932. 
(f)Reimbursement ratesThe State shall establish under the State plan, in consultation with appropriate child health providers and experts— 
(1)payment rates for providers that are— 
(A)not less than 80 percent of the average of payment rates for similar services for providers under private health insurance plans within that State; and 
(B)sufficient in amount to ensure that enrolled all healthy children eligible individuals have adequate access to all services covered under this title; and 
(2)payments rates to capitated plans that are actuarially sound, based on comprehensive encounter data. 
2204.Payments to States 
(a)PaymentSubject to the succeeding provisions of this section, the Secretary shall pay to each State with a plan approved under this title, an amount for each quarter equal to the Federal all healthy children matching rate for the State (as determined under subsection (b)) of the total expenditures under the plan for the quarter, except that the matching rate for the development and operation of information technology shall be the same as the Federal matching percentage in effect for such technology under subparagraphs (A) and (B) of section 1903(a)(3). 
(b)Computation of Federal all healthy children matching rate 
(1)In generalSubject to paragraph (3), the Federal all healthy children matching rate under this subsection for a State for a calendar quarter in a fiscal year is equal to the ratio of— 
(A)the total expenditures under the State plan under this title for the quarter that are attributable to required populations and services, less the State share of basic expenditures described in paragraph (2), to 
(B)the total expenditures referred to in subparagraph (A). 
(2)State share for basic expenditures 
(A)In generalThe State share of expenditures attributable to required populations and services under this title for a quarter in a fiscal year is equal to ¼ of the product of the following: 
(i)Base amountThe base FY 2006 amount (specified in subparagraph (B) for the State). 
(ii)Child increase factorOne plus the percentage increase in the number of children residing in the State, as estimated by the Secretary, from fiscal year 2006 to the fiscal year involved. 
(iii)Cost increase factorOne plus the percentage increase in the medical care component of the consumer price index for all urban consumers (U.S. city average), as estimated by the Secretary, from fiscal year 2006 to the fiscal year involved. 
(B)Base FY 2006 amountFor purposes of this paragraph, the base FY 2006 amount for a State is equal to the sum of— 
(i)the total amount of expenditures made by the State during calendar quarters in fiscal year 2006 under title XIX (including under any waiver under section 1115) that are attributable to coverage of individuals who meet the requirement to be all healthy children eligible individuals, including an appropriate portion of administrative expenses, reduced by the amount of Federal financial participation provided with respect to such expenditures; and 
(ii)the total amount of expenditures made by the State during calendar quarters in fiscal year 2006 under title XXI (including under any waiver under section 1115), reduced by the amount of payment received by the State under such title for such quarters. 
(3)Counter-cyclical reductionThe Secretary shall establish a formula for providing, in addition to the base Federal matching amounts, automatic supplemental assistance to States that experience a sustained economic downturn, based upon State’s quarterly unemployment rate exceeding the State’s average of such rates during a period of previous calendar quarters (in such number as the Secretary shall specify) and by a percentage to be determined by the Secretary and in an amount calculated on the basis of the relationship between changes in unemployment and anticipated increases in providing services under this title. The supplemental assistance shall be distributed quarterly through a supplement to the State’s Federal payment and shall be for such duration as the Secretary determines appropriate. 
(c)Bonus for meeting enrollment targetsThe Secretary is authorized to establish a system for providing additional bonus payments for States that meet or exceed enrollment targets established for each State by the Secretary, taking into account the circumstances in each State. 
(d)Advance Payment; Retrospective AdjustmentThe Secretary may make payments under this section for each quarter on the basis of advance estimates of expenditures submitted by the State and such other investigation as the Secretary may find necessary, and may reduce or increase the payments as necessary to adjust for any overpayment or underpayment for prior quarters. 
(e)Treatment of territoriesIn the case of States that are not one of the 50 States or the District of Columbia, the Secretary shall by regulation establish an equitable formula for allocating funds to provide services to all all healthy children eligible individuals residing in such States. 
2205.Application of SCHIP, medicaid and related SSA provisions; waivers; administration 
(a)SCHIP provisions relating to plan submission, strategic objectives and performance goals, and auditsExcept to the extent inconsistent with the provisions of this title, sections 2106, 2107, and 2108(d) shall apply with respect to State plans under this title in the same manner as they applied with respect to State plans under title XXI. 
(b)Medicaid provisionsExcept to the extent inconsistent with the provisions of this title, the provisions of title XIX (and the provisions of title XI, including section 1115, insofar as they are applicable to title XIX) shall apply to activities under this title. 
(c)Limitation on waiversNo waiver shall be granted under section 1115 with respect to this title if it is likely to result in— 
(1)an increase in health care or health premium costs for all healthy children eligible individuals under this title; or 
(2)a reduction in benefits, eligibility, guaranteed eligibility, health care access, or health care quality for such individuals under this title. 
(d)Annual reportsThe Secretary shall present annual reports to Congress describing implementation of this title. Such reports shall include a description of— 
(1)optional coverage chosen by States; and 
(2)for each category of coverage and method of enrollment, nationwide and State-specific data showing the number and characteristics of all healthy children eligible individuals receiving coverage, services provided, categories and amounts of expenditures. 
2206.Definitions 
(a)In generalFor purposes of this title: 
(1)All healthy children eligible individualThe term all healthy children eligible individual means individuals described in section 2202(b)(1). 
(2)All healthy children assistanceThe term all healthy children assistance means payment under this title for part or all of the cost of health benefits coverage for all healthy children eligible individual. 
(3)Child, group health plan, and poverty lineThe terms child, group health plan, and poverty line have the meanings given such terms in section 2110(c). 
(4)State all healthy children plan; State planThe terms State all healthy children plan and State plan mean such a plan as approved under this title. 
(5)StateThe term State has the meaning given such term for purposes of titles XIX and XXI. 
2207.Effective dates; transition 
(a)Effective dateBenefits and payments to States shall first be available under this title for items and services furnished on or after October 1, 2008 (in this section referred to as the All Healthy Children Program effective date). 
(b)Transition provisions 
(1)In generalAny child under 19 years of age, any pregnant woman, or any independent foster care adolescent (as defined in section 1905(w)(1)) who, as of the day before the All Healthy Children Program effective date, is enrolled under title XIX or XXI shall, as of such effective date, automatically qualify for and be enrolled in the State plan under this title, with the benefits based on the family income of the individual as most recently determined for purposes of the title under which the individual was enrolled. 
(2)Treatment of SCHIP adultsIn the case of an individual not described in paragraph (1) who, as of the day before the All Healthy Children Program effective date, was enrolled under title XXI through a program waiver, during the remainder of such program waiver period, so long as the individual continues to meet the conditions for eligibility under such program waiver, shall be eligible for medical assistance under the State plan under title XIX and, with respect to medical assistance to such individuals, the enhanced FMAP under title XXI shall be substituted for the Federal medical assistance percentage (FMAP) for purposes of section 1903(a)(1). 
(3)GuidanceThe Secretary shall provide guidance and assistance to the States in carrying out this section. 
(c)Medicaid; SCHIP transitionNotwithstanding any other provision of law, as of the All Healthy Children Program effective date, any all healthy children eligible individual shall not be eligible for medical assistance under title XIX or child health assistance under title XXI and no Federal financial participation shall be available under either such title with respect to such individuals. . 
3.Commission on Children’s Health Coverage 
(a)EstablishmentThere is hereby established a Commission on Children’s Health Coverage (in this section referred to as the Commission). 
(b)Composition 
(1)In generalThe Commission shall be composed of the following: 
(A)Four members one each appointed by the majority and minority leaders of the House of Representatives and the majority and minority leaders of the Senate. 
(B)One member appointed by the Secretary of Health and Human Services. 
(C)Two members one each appointed by the American Academy of Pediatrics and by the Institute of Medicine of the National Academies of Science. 
(D)One member appointed by the Secretary of Health and Human Services who is a representative of parents of children with special health care needs. 
(E)One member appointed by the Secretary of Health and Human Services who is a representative of a children’s advocacy group. 
(F)Two non-voting advisory members appointed by the National Governors Association. Appointment of members of the Commission shall first be made not later than 60 days after the date of the enactment of this Act.
(2)TermsThe term of each member of the Commission shall be for 2 years. A vacancy shall be filled in the same manner as the original appointment but the member so appointed shall serve for the remainder of the term of the vacating member. 
(3)CompensationMembers of the Commission who are not Federal officers or employees shall be entitled to compensation, including travel time, at a per diem rate equivalent of rate for level IV of Executive Schedule under section 5315 of title 5, United States Code, and for travel expense reimbursement, at rates authorized for employees of agencies under such title. 
(4)ChairThe Secretary shall designate a member to serve as Chair of the Commission. 
(5)MeetingsThe Commission shall meet at the call of the Chair. 
(6)Use of committeesThe Commission may establish committees if necessary to carry out its duties. 
(c)Supermajority requirement for actionsCommission actions must be approved by at least six of the members described in subparagraphs (A) through (E) of subsection (b)(1). 
(d)Administration 
(1)Powers 
(A)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this section. 
(B)Information from Federal agenciesThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out this section. Upon request of the Chairperson of the Commission, the head of such department or agency shall furnish such information to the Commission. 
(C)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government. 
(D)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property. 
(2)CompensationWhile serving on the business of the Commission (including travel time), a member of the Commission who is not a Federal officer or employee shall be entitled to compensation at the per diem equivalent of the rate provided for level IV of the Executive Schedule under section 5315 of title 5, United States Code, and while so serving away from home and the member’s regular place of business, any member may be allowed travel expenses, as authorized by the chairperson of the Commission. All members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States. 
(3)Staff 
(A)In generalThe Chair of the Commission may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission. 
(B)Staff compensationThe Chair of the Commission may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title. 
(C)Detail of Government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(D)Procurement of temporary and intermittent servicesThe Chair of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title. 
(e)Reimbursement of costsThe Secretary shall provide, from general operating funds of the Department of Health and Human Services, the Commission with such funds and support as may be necessary to support its activities. 
(f)Annual reportsBeginning one year after the All Healthy Children Program effective date, the Commission shall transmit to Congress an annual report that evaluates the status of children’s health coverage in the United States, including an evaluation of the implementation of title XXII of the Social Security Act and recommendations for policy improvements at the State and national levels and in the private sector to improve such coverage. 
(g)Submission of legislative proposal for universal coverage of childrenNot later than three years after the date of the enactment of this Act, the Commission shall submit to Congress a report that contains a legislative proposal that would assure health benefits coverage for all children in the United States. Such proposal may include a requirement that parents obtain coverage for their children or that employers fund coverage for children of their workers. The proposal shall provide for the following: 
(1)Coverage shall include all medically necessary care for all children. 
(2)Enrollment shall be simple and seamless. 
(3)Unnecessary costs shall be avoided. 
(4)Quality, access and continuity of care shall be promoted. 
(h)Expedited Congressional consideration of legislative proposal 
(1)Bill introduction 
(A)In generalAny legislative proposal described in subsection (f) may be introduced as a bill by request in the following manner: 
(i)House of RepresentativesIn the House of Representatives, by the majority leader and the minority leader not later than 10 days after receipt of the legislative proposal. 
(ii)SenateIn the Senate, by the majority leader and the minority leader not later than 10 days after receipt of the legislative proposal. 
(B)Alternative by administrationThe President may submit a legislative proposal based on the recommendations of the Commission and such legislative proposal may be introduced in the manner described in subparagraph (A). 
(2)Committee consideration 
(A)In generalAny legislative proposal submitted pursuant to subparagraph (A) or (B) of paragraph (1) (in this subsection referred to as implementing legislation) shall be referred to the appropriate committees of the House of Representatives and the Senate. 
(B)Committee reportingIf, not later than 150 days after the date on which the implementing legislation is referred to a committee under subparagraph (A), the committee has reported the implementing legislation or has reported an original bill whose subject is related to universal health benefits coverage of children, or to providing access to affordable health care coverage for all children, the regular rules of the applicable House of Congress shall apply to such legislation. 
(C)Discharge from committees 
(i)Senate 
(I)In generalIf the implementing legislation or an original bill described in paragraph (1) has not been reported by a committee of the Senate within 180 days after the date on which such legislation was referred to committee under subparagraph (A), it shall be in order for any Senator to move to discharge the committee from further consideration of such implementing legislation. 
(II)Sequential referralsShould a sequential referral of the implementing legislation be made, the additional committee has 30 days for consideration of implementing legislation before the discharge motion described in subclause (I) would be in order. 
(III)ProcedureThe motion described in subclause (I) shall not be in order after the implementing legislation has been placed on the calendar. While the motion described in subclause (I) is pending, no other motions related to the motion described in subclause (I) shall be in order. Debate on a motion to discharge shall be limited to not more than 10 hours, equally divided and controlled by the majority leader and the minority leader, or their designees. An amendment to the motion shall not be in order, nor shall it be in order to move to reconsider the vote by which the motion is agreed or disagreed to. 
(IV)ExceptionIf implementing language is submitted on a date later than May 1 of the second session of a Congress, the committee shall have 90 days to consider the implementing legislation before a motion to discharge under this clause would be in order. 
(ii)House of RepresentativesIf the implementing legislation or an original bill described in paragraph (1) has not been reported out of a committee of the House of Representatives within 180 days after the date on which such legislation was referred to committee under subparagraph (A), then on any day on which the call of the calendar for motions to discharge committees is in order, any member of the House of Representatives may move that the committee be discharged from consideration of the implementing legislation, and this motion shall be considered under the same terms and conditions, and if adopted the House of Representatives shall follow the procedure described in sparagraph (4)(A). 
(3)Floor consideration 
(A)Motion to proceedIf a motion to discharge made pursuant to paragraph (3)(B)(ii)(I) or (3)(B)(ii)(II) is adopted, then, not earlier than 5 legislative days after the date on which the motion to discharge is adopted, a motion may be made to proceed to the bill. 
(B)Failure of motionIf the motion to discharge made pursuant to either such paragraph fails, such motion may be made not more than 2 additional times, but in no case more frequently than within 30 days of the previous motion. Debate on each of such motions shall be limited to 5 hours, equally divided. 
(C)Applicable rulesOnce the Senate is debating the implementing legislation the regular rules of the Senate shall apply. 
 
